

115 HRES 1090 IH: Expressing the sense of the House of Representatives to encourage consensus and increase accountability and transparency, and for other purposes.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1090IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Reed (for himself, Mr. Gottheimer, Mr. Bera, Mr. Coffman, Mr. Curbelo of Florida, Ms. Esty of Connecticut, Mr. Faso, Mr. Fitzpatrick, Mr. Gallagher, Mr. Gonzalez of Texas, Mr. Kilmer, Mr. Lance, Mr. Lipinski, Mrs. Murphy of Florida, Mr. Peters, Ms. Rosen, Mr. Schrader, Ms. Sinema, Mr. Trott, Mr. Upton, Mr. Bishop of Michigan, Mr. Suozzi, Mr. Welch, Mr. Nolan, Mr. Smucker, Mr. Carbajal, Mr. Cooper, Mr. O'Halleran, Mr. Himes, and Mr. Soto) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONExpressing the sense of the House of Representatives to encourage consensus and increase
			 accountability and transparency, and for other purposes.
	
 Whereas, for nearly two years, the Members of the Problem Solvers Caucus have worked together finding bipartisan agreement on the toughest issues facing Congress;
 Whereas the Problems Solvers Caucus proposed a health care compromise to stabilize the individual marketplace, an agreement on our Nation’s DREAMERs and border security, support for gun and school safety legislation, and recommendations for a bipartisan infrastructure package;
 Whereas the Problem Solvers Caucus’ progress and bipartisan cooperation as a whole has been hampered because of House Rules that enable a few Members to hold most of the power; and
 Whereas, to make the House work again for the American people, the Problem Solvers Caucus is offering the Break the Gridlock draft proposal: Now, therefore, be it
	
 That it is the sense of the House of Representatives that to encourage and reward consensus driven governing, foster the passage of member initiatives solving constituent priorities, increase accountability and transparency, and elect a Speaker that is representative of the entire body, the House should adopt the following proposals:
 (1)To prevent the Speaker from being held hostage by a small fraction of his/her party, replace the rule allowing a Motion to Vacate the Chair with a public petition process that must be signed by 1/3 of the House Members to earn privileged consideration on the floor and a majority (218 votes) of the whole House to successfully remove the Speaker from the position.
 (2)Ensure that the party ratios on all committees (excluding Ethics which shall remain equally divided, but including Rules, Intelligence, and all other Joint and Select Committees) reflect the party ratio of the entire House.
 (3)Require a 3/5 supermajority, of those present and voting, for passage and consideration of legislation under closed rules. The remaining legislation should be open or structured.
 (4)Require any structured rule to have at least one germane amendment from each party, if offered, which means that at least one amendment offered by a representative from each party shall not contain in advance any waiver of germane points of order against its consideration.
 (5)To encourage Committee and floor consideration of member initiatives, establish a fast-track procedure to enable bipartisan legislation and amendments to receive priority consideration as follows:
 (A)Any legislative bill (not resolution) that gains at least 2/3 cosponsors (290 Members) or a majority of Members of each party, must be marked up by its relevant committees and reported to the Rules Committee within 30 legislative days of receiving its 290th cosponsor. The Rules Committee shall report a rule unless the majority +1 of the entire Committee rejects the rule. This will ensure that legislation with broad support gets appropriate committee and floor consideration.
 (B)Any germane amendment offered to a bill with a structured rule that has at least 20 Republican and 20 Democrat cosponsors must be allowed floor consideration by the Rules Committee. This will ensure that amendments with wide bipartisan appeal get due consideration on the floor.
 (C)Ensure Committee-passed bills get to the floor by providing for privileged consideration of bills passed out of committee after a gestation period. The Rules Committee shall report a rule unless the majority +1 of the entire Committee rejects the rule.
 (6)Once per session, all Members of Congress shall be granted a markup on at least one piece of legislation, as designated by the Member, that has at least one cosponsor from the opposite party and is referred to a Committee on which they serve.
 (7)Establish a bipartisan annual joint meeting at the U.S. Capitol at the beginning of each Congress to discuss the terms legislative agenda and help encourage bipartisan cooperation.
 (8)Require a minimum of a 3-business-day notice of a committee markup, unless the committee chairman and ranking minority member agree to a different schedule. (This is meant to keep the minority from being unduly surprised with short notice to prepare, and is in reference to House Rule XI, Clause 2(g)(4)).
 (9)Require a majority vote on all Committees to enable the Chair to waive jurisdiction over legislation that has been assigned to the committee by the Parliamentarian.
 (10)The election of the Speaker of the House requires an absolute majority of all Members of the House, regardless of whether they are present.
			